Title: To Thomas Jefferson from Jane Battles, 19 November 1820
From: Battles, Jane
To: Jefferson, Thomas


 Dear Madam
Lower Sandusky
Nov 19th 1820
I embrace this opportunity to Inform you that I am well and am In hopes that these few lines will find you and famely enjoying the Same Blessing please to  assist me In geting my pay from the United States I have Been In their Service Considerable time Since I Saw you I went through Kentucky by the way of the falls of the Ohio river from thence on to wabash river near the boundry line. and was there when Govnnor Jenings made the treaty with the Indians In the fall of 1818. please to exert your Self to assist me In geting my pay from the United States In money or lands. I have Friends In this Country who will assist me In taking care of my pay Should I get It. please to remember me to Doct George Cavils Lady and family Col Samuel Cavils Lady and famely at Soldiers Joy I remain your Friend and Humble Servant &cJane BattlesMr Thomas JeffersonSir please to forward this letter to Mrs William Cavil at Union Hill In Nelson county and In so doing you will Obl your Humble Servant &cJane Battles